Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by FUTAGAMI AKIHISA (Hereinafter “Akihisa”) in the Patent Publication Number JP H09-82298 A (Publication Date: 28-Mar-1997). 


Regarding claim 1, Akihisa teaches a coin battery testing device (a mounting structure of the preferred coin-shaped battery in small electronic devices; Paragraph [0001] Line 1-2), comprising:
a bottom base [110] (casing 110 as the bottom base) (the housing, as shown in FIG. 2, casing 110, a cover 120 covers the opening 111 of the case 110, and the cover 120 to consist of a battery lid 130 covering an opening (described later 121) for a battery insertion of formation, the case 110, the electronic component unit 140 is housed; Paragraph [0012] Line 2-4), having an observation region [170] (The battery mounting unit 170 as the observation region) (the battery mounting unit 170 coin-type battery 160 is mounted is configured provided; Paragraph [0013] Line 2) and adapted to carry a coin battery [160] by the observation region [170] (The battery mounting unit 170, as shown in FIG. 8, is provided at a position corresponding to the battery insertion opening 121 formed in the cover 120, by detaching the battery cover 130, the battery through the opening 121 and it has a configuration that allows the attachment and detachment of the coin-shaped battery 160 to the mounting portion 170; Paragraph [0013] Line 2-6);
an upper cover [120], detachably connected to the bottom base [110] and adapted to cover the coin battery [160] on the observation region [170] (a cover 120 covers the opening 111 of the case 110, and the cover 120 to consist of a battery lid 130 covering an opening (described later 121) for a battery insertion of formation, the case 110, the electronic component unit 140 is housed; Paragraph [0012] Line 2-4), wherein 
the upper cover [120] has an opening [121], and the opening [121] corresponds to the observation region [170], such that the coin battery [160] is adapted to be observed through the opening [121] (The battery mounting unit 170, as shown in FIG. 8, is provided at a position corresponding to the battery insertion opening 121 formed in the cover 120, by detaching the battery cover 130, the battery through the opening 121 and it has a configuration that allows the attachment and detachment of the coin-shaped battery 160 to the mounting portion 170: Paragraph [0013] Line 2-6);
a positive conducting structure [220] (positive terminal 220) in Figure 6, disposed on the bottom base [110] and adapted to be connected to a positive electrode [162] of the coin battery [160] on the observation region [170] (Battery mounting portion 170, as shown in FIG. 1, the battery guide 190 on the printed wiring board 150, a positive terminal 220 formed of a metal plate having a negative terminal 210 and the spring property formed of a metal plate having a spring property It is configured provided; Paragraph [0014] Line 1-3; Further, when to hold the coin battery 160 as described above in the battery mounting unit 170, the two contacts 215 of the minus terminal 210 is elastically contact with the negative electrode surface 163 of the battery 160, the positive electrode of the battery 160 the first contactor 222 the positive terminal 220 side at least two of the peripheral side surface 161 which is part has elastic contact, further, a second positive terminal 220 to the positive electrode side 162 of the battery 160 since the contact 223 is in contact with, coin-shaped battery 160 is connected securely to the electrical to the printed wiring board 150; Paragraph [0020] Line 1-6); and
.

    PNG
    media_image1.png
    852
    750
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Akihisa
a negative conducting structure [210] (Negative terminal 210 as the negative conducting structure) in Figure 6-7, disposed on the bottom base [110] and adapted to be connected to a negative electrode [163] of the coin battery [160] on the observation region [170] (Battery mounting portion 170, as shown in FIG. 1, the battery guide 190 on the printed wiring board 150, a positive terminal 220 formed of a metal plate having a negative terminal 210 and the spring property formed of a metal plate having a spring property It is configured provided; Paragraph [0014] Line 1-3; Further, when to hold the coin battery 160 as described above in the battery mounting unit 170, the two contacts 215 of the minus terminal 210 is elastically contact with the negative electrode surface 163 of the battery 160, the positive electrode of the battery 160 the first contactor 222 the positive terminal 220 side at least two of the peripheral side surface 161 which is part has elastic contact, further, a second positive terminal 220 to the positive electrode side 162 of the battery 160 since the contact 223 is in contact with, coin-shaped battery 160 is connected securely to the electrical to the printed wiring board 150; Paragraph [0020] Line 1-6).


Regarding claim 2, Akihisa teaches a coin battery testing device, wherein 
the bottom base [110] comprises a base body [110] and a carrier [150] (printed wiring board 150 as the carrier), the carrier [150] is disposed on the base body [110] to form the observation region [170] (Electronic component unit 140, various electronic parts (not shown) is mounted on the printed wiring board 150, and the battery mounting unit 170 coin-type battery 160 is mounted is configured provided; Paragraph [0013] Line 1-2), and 
the carrier [150] has an accommodating groove [191] in Figure 3 suitable for accommodating the coin battery [160] (As shown in FIG. 3 grooves, the printed wiring board 150 is formed with notched portions 152 of the rectangular, the both side faces of the battery guide 190, the edge 153 of the notch 152 of the printed wiring board 150 is fitted 191 are formed. By the groove 191 is fitted to the edge 153, as shown in FIG. 4, the battery guide 190 into the notch portion 152 of the printed wiring board 150 is mounted. The battery guide 190, to guide the peripheral side surface 161 of the bottom plate portion 192 and the coin-shaped battery 160 for mounting the main body portion of the negative terminal 210 (to be described later 212), a predetermined position of the bottom plate 192 a coin-shaped battery 160 and a guide portion 193 for positioning the; Paragraph [0015] Line 1-7).


Regarding claim 3, Akihisa teaches a coin battery testing device, wherein 
the positive conducting structure [220] is disposed on the carrier [150] and has a conducting portion [222] and a terminal portion [221] (Figure 1)opposite to each other (Plus terminal 220, as shown in FIG. 4, it is bent in the right and left central flat plate portion 221 substantially "C" two arranged in shape of the first contact 222, 222 and the central flat portion 221 in the upper part two of which is bent in the opposite direction to the second contact 223 in the upper portion of the first second contactor 223 bent tongue-shaped to contact 222 side of the central flat plate portion 221 has a tongue 224; Paragraph [0018] Line 1-5), the conducting portion [222] is located at a top of the accommodating groove [191] and is adapted to be connected to the positive electrode [162] of the coin battery [160] on the observation region [170], and the terminal portion [221] is located on a lower surface of the carrier [150] (Loading of the coin-type battery 160 into the battery mounting unit 170 of the electronic device, as shown in FIG. 8, remove the battery cover 130, a coin-shaped battery 160 and the negative electrode surface 163 facing downward to the distal end side of the battery guide 190 positioned between the second contact 223 of the bottom plate portion 192 and the positive terminal 220; Paragraph [0019] Line 1-4).
Regarding claim 4, Akihisa teaches a coin battery testing device, wherein 
the negative conducting structure [210] is disposed on the carrier [150] (Figure 1) and has a conducting portion [212] and a terminal portion [214] opposite to each other (Minus terminal 210, as shown in FIG. 4, has a flat plate-like main body portion 212 and arm portion 214 of the formation on both sides of the main body portion 212; Paragraph [0017] Line 1-2), the conducting portion [212] is located on an upper surface of the carrier [150] and is adapted to be connected to the negative electrode [163] of the coin battery [160] on the observation region, and the terminal portion is located on a bottom surface of the carrier [150] ([0019] Loading of the coin-type battery 160 into the battery mounting unit 170 of the electronic device, as shown in FIG. 8, remove the battery cover 130, a coin-shaped battery 160 and the negative electrode surface 163 facing downward to the distal end side of the battery guide 190…. in FIG. 5, the peripheral side surface 161 of the coin shaped battery 160 is held by the first contactor 222 which elastically presses the guide portion 193 and the circumferential side surface 161 to the guide portion 193 next, as for the thickness direction of the coin shaped battery 160 is elastically pressed by two minus side contact 215 of the
negative electrode surface 163 side of the battery 160 as shown in FIGS. 6 and 7; Paragraph [0019] Line 1-9).


Regarding claim 5, Akihisa teaches a coin battery testing device, wherein
the carrier [150] has at least one sidewall portion [153] (edge 153 as the side wall portion), and the at least one sidewall portion [153] surrounds the accommodating groove [191] in Figure 3 ([0015] As shown in FIG. 3 grooves, the printed wiring board 150 is formed with notched portions 152 of the rectangular, the both side faces of the battery guide 190, the edge 153 of the notch 152 of the printed wiring board 150 is fitted 191 are formed. By the groove 191 is fitted to the edge 153, as shown in FIG. 4, the battery guide 190 into the notch portion 152 of the printed wiring board 150 is mounted; Paragraph [0015] Line 1-4).

Regarding claim 7, Akihisa teaches a coin battery testing device, wherein
the upper cover [120] comprises a cover body [120] and a position limiting assembly [130], the cover body is adapted to cover the coin battery on the observation region, the opening is formed in the cover body, and the position limiting assembly is detachably assembled on the bottom base and limits a position of the cover body on the bottom base (as shown in FIG. 2, casing 110, a cover 120 covers the opening 111 of the case 110, and the cover 120 to consist of a battery lid 130 covering an opening (described later 121) for a battery insertion  of formation, the case 110, the electronic component unit 140 is housed; Paragraph [0012] Line 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akihisa ‘298 A (Publication Date: 28-Mar-1997) in view of Yu in the US Patent Number US 4064552 A.
Regarding claim 6, Akihisa fails to teach a coin battery testing device, further comprising a sealing ring, wherein the sealing ring is disposed on the bottom base and surrounds the observation region, and the upper cover is tightly leaned against the sealing ring.
Yu teaches a multilayer flexible printed circuit tape that functions as a flexible printed circuit carrier for receiving one or more active circuit components and/or other inactive components to provide an electronic module (Abstract), further comprising 
a sealing ring, wherein the sealing ring [67] (O ring gasket as the sealing ring) is disposed on the bottom base and surrounds the observation region, and the upper cover is tightly leaned against the sealing ring (The positive side of the battery is in contact with a battery clip 59 which touches the side of the battery 56 at positive terminal 58. The vertical side of the battery clip 59 is inserted in at aperture 61 of frame or cage 60 and extends through apertures 62 in bottom tape 51 and further extends through apertures 26 in top tape 11 and makes appropriate connection with the battery terminals contacts 25 by being bent over or making appropriate connections therewith; Column 6 Line 48-56; The back 65 is adapted to be held to the front case 41 by case clamp nut ring 66 and is sealed in the case by an O ring gasket 67 to make the composite case watertight; Column 6 Line 11-14). The purpose of doing so is attach the cover tightly to the base and therefore the test can be done accurately and to make the composite case watertight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Akihisa in view of Yu, because Yu teaches to include a sealing ring attaches the cover tightly to the base and therefore the test can be done accurately and makes the composite case watertight (Column 6 Line 13-14).


Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akihisa ‘298 A (Publication Date: 28-Mar-1997) in view of SUZUKI SHIGERU (Hereinafter “Suzuki”) in the Patent Publication Number JPH08167403A·1996-06-25.

Regarding claim 8, Akihisa fails to teach a coin battery testing device, wherein the bottom base comprises a base body and at least one locking portion, the at least one locking portion is connected to the base body, the position limiting assembly has at least one slot, and the at least one locking portion is adapted to pass through the at least one slot and lock the position limiting assembly.
Suzuki teaches a storage structure of a coin-shaped battery in small electronic devices (Paragraph [0001] Line 1; Figure 1-9), wherein 
the bottom base comprises a base body [110] and at least one locking portion [112], the at least one locking portion [112] is connected to the base body [110], the position limiting assembly [130] has at least one slot, and the at least one locking portion [112] is adapted to pass through the at least one slot and lock the position limiting assembly [130] (On the other hand, the front edge of the casing 110, the locking portion 112 which is protruded upward is provided. Then the tongue 141, Sliding lock knob 140 to attach the battery cover 130 to the cover 120 to the position shown in FIG. 2 (first position), is positioned in a state of facing the engaging portion 112 (FIG. 4); Paragraph [0019] Line 6-12; In addition, mounting the battery cover 130 a coin-shaped battery 7 after attached to the opening 121 of the cover 120, and sliding the lock knob 140 to the first position, as shown in FIG. 4, the tongue 141 of the lock
knob 140 It is positioned between the engaging portion 231a and the locking portion 112; Paragraph [0025] Line 1-3). The purpose of doing so is to abut against and prevent the lock knob in the predetermined engaging portion the deflection of the predetermined engaging portion, to prevent by the abutment the slide of the battery cover in the opposite direction to the arrow a direction of the tongue to the locking portion, and to prevent the cover falling off of the battery cover from.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Akihisa in view of Suzuki, because Suzuki teaches to include the bottom base comprising a base body and at least one locking portion and to connect the at least one locking portion to the base body abuts against and prevents the lock knob in the predetermined engaging portion the deflection of the predetermined engaging portion (Paragraph [0011]), prevents by the abutment the slide of the battery cover in the opposite direction to the arrow a direction of the tongue  to the locking portion, prevents the cover falling off of the battery cover from (Paragraph [0019]).

Regarding claim 9, Akihisa fails to teach a coin battery testing device, wherein the at least one slot comprises a releasing section and a locking section connected to each other, the at least one locking portion comprises a head portion and a neck portion, the neck portion is connected between the base body and the head portion, a width of the releasing section is greater than an outer diameter of the head portion, the outer diameter of the head portion is greater than a width of the locking section, the width of the locking section is greater than an outer diameter of the neck portion, the head portion is adapted to pass through the at least one slot through the  releasing section, and the position limiting assembly is adapted to be rotated relative to the bottom base to drive the at least one locking portion to move from the releasing section to the locking section.
Suzuki teaches a storage structure of a coin-shaped battery in small electronic devices (Paragraph [0001] Line 1; Figure 1-9), wherein 
the at least one slot [230] comprises a releasing section [230] and a locking section connected to each other (On the other hand, the engagement portion 231 of the claw that is projected toward the concave portion 230a side in the upper edge of the guide portion 230 are arranged in three positions. The three engagement members 231, when loaded with coin cells 7 in the recess 230a, by engaging the peripheral edge portion 7d of Seikyokumen 7c of the coin shaped battery 7, away from the printed wiring board 210 coin cell 7 which is pressed by the negative electrode terminal 240a in the direction is arranged so as to prevent the escape from the recess 230a; Paragraph [0022] Line 1-6), the at least one locking portion [140] comprises a head portion [140] and a neck portion [141], the neck portion [141] is connected between the base body [110] and the head portion [140], a width of the releasing section [230] is greater than an outer diameter of the head portion [140], the outer diameter of the head portion [140] is greater than a width of the locking section [112], the width of the locking section [112] is greater than an outer diameter of the neck portion [141], the head portion [140] is adapted to pass through the at least one slot through the  releasing section [230], and the position limiting assembly is adapted to be rotated relative to the bottom base [110] to drive the at least one locking portion [140] to move from the releasing section [230] to the locking section [112] (The front end side of the outer surface of the battery cover 130 recessed portion 132 is formed, the elongate groove 133 so as to orthogonal to the sliding direction of the battery cover 130 is formed on the bottom surface of the recess 132. Then, this groove 133, as shown in FIG. 7, the tongue 141 of the locking knob 140 is inserted. In addition, it has been missing a stop projection 141a is formed from the groove 133 in the middle part of the tongue 141; Paragraph [0019] Line 1-5; Figure 1 shows a width of the releasing section [230] is greater than an outer diameter of the head portion [140], the outer diameter of the head portion [140] is greater than a width of the locking section [112], the width of the locking section [112] is greater than an outer diameter of the neck portion [141]). The purpose of doing so is to abut against and prevent the lock knob in the predetermined engaging portion the deflection of the predetermined engaging portion, to prevent by the abutment the slide of the battery cover in the opposite direction to the arrow a direction of the tongue to the locking portion, and to prevent the cover falling off of the battery cover from, to prevent the escape from the recess, to reduce  rattle since the coin shaped battery loaded in the recess is sandwiched and connects electrically and securely to the negative terminal (Paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Akihisa in view of Suzuki, because Suzuki teaches to include the at least one slot comprising a releasing section and a locking section connected to each other abuts against and prevents the lock knob in the predetermined engaging portion the deflection of the predetermined engaging portion (Paragraph [0011]), prevents by the abutment the slide of the battery cover in the opposite direction to the arrow a direction of the tongue  to the locking portion, prevents the cover falling off of the battery cover from (Paragraph [0019]), prevents the escape from the recess, reduces  rattle since the coin shaped battery loaded in the recess is sandwiched and connects electrically and securely to the negative terminal.(Paragraph [0022]).


Regarding claim 10, Akihisa fails to teach a coin battery testing device, wherein a number of the at least one locking portion is plural, and the locking portions surround the observation region.
Suzuki teaches a storage structure of a coin-shaped battery in small electronic devices (Paragraph [0001] Line 1; Figure 1-9), wherein 
a number of the at least one locking portion [112, 140] is plural, and the locking portions surround the observation region [121] (Accordingly, the lock knob 140 can be slid in a direction perpendicular to the sliding direction of the battery cover 130 and the groove 133 as a guide. On the other hand, the front edge of the casing 110, the locking portion 112 which is protruded upward is provided; Paragraph [0019 Line 5-7; Figure 1 shows that the locking portions [112, 140] surround the observation region [121]). The purpose of doing so is to attach the battery cover, to prevent the slide of the battery cover in the opposite direction to the arrow a direction to the locking portion by the abutment and to prevent the cover falling off of the battery
cover from.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Akihisa in view of Suzuki, because Suzuki teaches to include plurality number of at least one locking portion attaches the battery cover prevents by the abutment the slide of the battery cover in the opposite direction to the arrow a direction of the tongue  to the locking portion, prevents the cover falling off of the battery cover from (Paragraph [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yu (US 20040137786 A1) discloses, “BATTERY CONNECTOR WITH MULTI-CONTACT POINT CONTACT STRUCTURE- [0019] Referring to FIGS. 1-3, a battery connector 1 in accordance with the preferred embodiment of the present invention is adapted for electrically connecting a coin battery 5 to a printed circuit board (not shown). The battery connector 1 comprises an insulative housing 2, and a first contact 3 and a second contact 4 for connecting with a positive electrode and a negative electrode of the coin battery 5 respectively. [0020] The insulative housing 2 comprises a bottom surface 210 and a plurality of peripheral side walls 22. The bottom surface 210 and the side walls 22 cooperatively define a cavity 21 therebetween for receiving the coin battery 5 therein. The bottom surface 210 defines a recess 212 below and in communication with the cavity 21, for accommodating the first contact 3. The recess 212 comprises a channel 214 spanning to a peripheral edge of the bottom surface 210. A pair of orientation grooves 2140 is defined in the housing 2 in communication with the channel 214, for fixing of the first contact 3 thereat-However Yu discloses an opening in the bottom wall therefore Yu does not disclose an upper cover, detachably connected to the bottom base and adapted to cover the coin battery on the observation region, wherein the upper cover has an opening, and the opening corresponds to the observation region, such that the coin battery is adapted to be observed through the opening”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858